724 N.W.2d 471 (2006)
HOME-OWNERS INSURANCE COMPANY, Plaintiff-Appellee,
v.
Douglas Craig BROWN, Defendant, and
Robert Kimbro, Personal Representative of the Estate of Lawrence Grand, Deceased, Defendant-Appellant.
Docket No. 132007, COA No. 259233.
Supreme Court of Michigan.
December 13, 2006.
On order of the Court, the application for leave to appeal the July 27, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.